WENTWORTH, Judge.
Appellant seeks review of an administrative order whereby his license to practice medicine was rescinded. We find that the order appealed is impermissibly vague and we therefore remand the cause for entry of another order.
After a hearing before the Board of Medical Examiners, appellant’s license to practice medicine in Florida was suspended until he satisfies several conditions for reinstatement, including a requirement that he:
. . . clarifies the facts surrounding his surrender of his license to practice medicine in the State of California.
However, the transcript of the proceedings before the Board indicates that appellant did fully explain the circumstances involved in the surrender of his California license. The transcript also indicates that several Board members expressed differing concerns and opinions as to what type of clarification was desired. When appellant’s counsel then indicated his confusion and sought further explanation the Board was not responsive. In these circumstances the clarification requirement is impermissibly vague.
Consistent with appellant’s request for relief, we reverse and hereby remand the cause for entry of another order.
LARRY G. SMITH and JOANOS, JJ., concur.